department of the treasury internal_revenue_service c washington d c government entities uil division date anny noy contact person identification_number telephone number j bf employer_identification_number a x d e f qa h i k dear sir or madam this letter is in response to your request_for_ruling for authority to create a contingent set-aside pursuant to sec_53_4942_a_-3 of the foundation excise and similar regulations the decedent a died testate on e a's last will and testament was admitted to probate on f co-personal representatives of the estate were appointed by order of the probate_court having jurisdiction over the estate pursuant to article vi of a’s will the residue of the decedent's_estate after payment of all expenses and taxes was bequeathed to trustees designated in the will to be administered as a perpetual private_foundation x the terms of x set forth in the will provide that the ‘trustees shall pay ail the income to such one or more organizations described in and that satisfy the requirements of sec_170 sec_170 sec_2055 and sec_2522 of the internal_revenue_code as the trustee in its sole discretion shall determine the decedent having failed in the will to designate any charitable recipients further the terms of x set forth in the will provide that income for each taxable_year is to be distributed at such times and in such manner as not to subject the private_foundation to tax under sec_4942 of the code in july g x was funded with the approximate sum of d in november g the internal_revenue_service issued a determination_letter to x recognizing x as an entity exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation within the meaning of sec_509 of the code x made some qualifying distributions to charity in g between july and august in december g an interested_party in the estate of a filed a petition with the court seeking revocation of the probate of the last will and testament of a the petition was based on allegations of undue influence exercised on a and that a was not mentally competent and lacked testamentary capacity to execute the will in question this litigation is on going as of the date of your ruling_request as aresult of the litigation the trustees of x filed a petition to make qualified distributions from x and seeking indemnification of trustees an order of the court denying such petition was issued on k further such order of the court directed the trustees of x to create a contingent set-aside in accordance with sec_53_4942_a_-3 of the regulations thereby allowing x to avoid the excise_tax imposed under sec_4942 of the code x has requested the following ruling authority to create a contingent set-aside for the qualifying distributions to be made from x created under article vi of the last will and testament of a for the fiscal years ending june h and june i as provided by sec_53_4942_a_-3 pending the outcome of the litigation initiated by petition in order to avoid incurring taxes under sec_4942 of the code law and analysis sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such day falls within the taxable_period sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds qualifying distributions made before such time out of such distributable_amount sec_4942 defines the term distributable_amount as an amount equal to the sum of the minimum_investment_return as adjusted reduced by the sum of the taxes imposed on such private_foundation under subtitle a and sec_4940 sec_4942 in substance and generally defines minimum_investment_return for any private_foundation for any taxable_year as five percent of the aggregate fair_market_value of all assets of the foundation other than those which are used directly in carrying on the foundation’s exempt_purpose over any acquisition_indebtedness with respect to such assets sec_4942 in substance and generally defines qualifying_distribution as any amount_paid for tax exempt purposes as defined in sec_170 of the code sec_4942 in substance provides that an amount set-aside for an approved purpose may be treated as a qualifying_distribution sec_53_4942_a_-3 of the regulations provides that in the event that a private_foundation is involved in litigation and may not distribute assets or income because of a court order the private_foundation may seek and obtain a set-aside for a purpose described in sec_53_4942_a_-3 the amount of the set-aside shall be equal to that portion of the private foundation’s distributable_amount which is attributable to the assets or income that are held pursuant to court order and which but for the court order precluding the distribution of such assets or income would have been distributed in the event that the litigation encompasses more than one taxable_year the private_foundation may seek additional contingent set-asides x meets the criteria for a contingent set-aside provided for in sec_53 a - b of the regulations the petition for the revocation of probate names the both the personal_representatives of a’s estate and the trustees of x the three trustees of the trust x who are also the three personal_representatives of a’s estate petitioned the court in both capacities to make qualifying distributions from x the court denied the petition to make qualifying distributions and prohibited the trustees of x from making qualifying distributions from x and also directed the trustees to create a contingent set- aside thus as required by the regulation there is litigation and there is a court order prohibiting distribution of assets or income thus a contingent set-aside provided by sec_53_4942_a_-3 of the regulations is necessary and appropriate further since the litigation encompasses more than one year a set-aside for a second year is appropriate accordingly we rule as follows under the facts described above x’s creation of a contingent set-aside shall be treated as a qualifying_distribution for purposes of sec_4942 of the code for tax years ending june h and june i pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the person that requested it internal revenue code sec_6110 provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group
